Exhibit 10.6
Execution Version
TAX SHARING AGREEMENT
BY AND AMONG
OILTANKING HOLDING AMERICAS, INC.
AND
OILTANKING PARTNERS, L.P.
JULY 19, 2011

 



--------------------------------------------------------------------------------



 



TAX SHARING AGREEMENT
BY AND AMONG
OILTANKING HOLDING AMERICAS, INC. AND OILTANKING PARTNERS, L.P.
          Tax Sharing Agreement (the “Agreement”), dated this 19th day of July,
2011, by and among OILTANKING HOLDING AMERICAS, INC. (“OTA”), a Delaware
corporation, and OILTANKING PARTNERS, L.P. (the “Partnership”), a Delaware
limited partnership.
RECITALS
          WHEREAS, OTA is the owner of the member interests of OTLP GP, LLC (the
general partner of the Partnership) and common and subordinated units of the
Partnership;
          WHEREAS, the Partnership Group (as defined below) includes various
entities that may be required to join with OTA or its affiliates in the filing
of a consolidated, combined or unitary state tax return;
          WHEREAS, the Parties (as defined below) wish to set forth the general
principles under which they will allocate and share various Taxes (as defined
below) and related liabilities;
          WHEREAS, OTA, on behalf of itself and its present and future
subsidiaries other than the Partnership Group (“OTA Group”), and the
Partnership, on behalf of itself and its present and future subsidiaries (the
“Partnership Group”), are entering into this Agreement to provide for the
allocation among the OTA Group and the Partnership Group of all
responsibilities, liabilities and benefits relating to any Tax for which a
Combined Return (as defined below) is filed for a taxable period including or
beginning on or after the Effective Date (as defined below) and to provide for
certain other matters;
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereby agree as follows:
ARTICLE I
Definitions
          1.1 Definitions. The following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and the plural
forms of the terms defined):
          “Accounting Referee” is defined in Section 6.11 herein.
          “Code” means the Internal Revenue Code of 1986, as amended, or any
successor thereto, as in effect for the taxable period in question.

2



--------------------------------------------------------------------------------



 



          “Combined Group” means a group of corporations or other entities that
files a Combined Return.
          “Combined Return” means any Tax Return (other than a Tax Return for
U.S. federal income taxes) filed on a consolidated, combined (including nexus
combination, worldwide combination, domestic combination, line of business
combination or any other form of combination) or unitary basis that includes
activities of any member of the OTA Group and any member of the Partnership
Group.
          “Effective Date” means 7:00 a.m., Central time, on July 19, 2011
          “Final Determination” means the final resolution of any Tax (or other
matter) for a taxable period, including related interest or penalties, that,
under applicable law, is not subject to further appeal, review or modification
through proceedings or otherwise, including (i) by the expiration of a statute
of limitations or a period for the filing of claims for refunds, amending Tax
Returns, appealing from adverse determinations or recovering any refund
(including by offset), (ii) by a decision, judgment, decree or other order by a
court of competent jurisdiction, which has become final and unappealable,
(iii) by a closing agreement, an accepted offer in compromise or a comparable
agreement under laws of the particular Tax Authority, (iv) by execution of a
form under the laws of a Tax Authority that is comparable to an Internal Revenue
Service Form 870 or 870-AD (excluding, however, with respect to a particular Tax
Item for a particular taxable period any such form that reserves (whether by its
terms or by operation of law) the right of the taxpayer to file a claim for
refund and/or the right of the Tax Authority to assert a further deficiency with
respect to such Tax Item for such period) or (v) by any allowance of a refund or
credit, but only after the expiration of all periods during which such refund
may be adjusted.
          “Notice” is defined in Section 6.1 herein.
          “OTA Group” is defined in the recitals to this Agreement.
          “Party” means each of OTA and the Partnership, and solely for purposes
of this definition, “OTA” includes the OTA Group and the Partnership includes
the Partnership Group. Each of OTA and the Partnership shall cause the OTA Group
and the Partnership Group, respectively, to comply with this Agreement.
          “Partnership Group” is defined in the Recitals to this Agreement.
          “Partnership Group Combined Tax Liability” means, with respect to any
Tax, the Partnership Group’s liability for such Tax owed with respect to a
Combined Return for a taxable period, as determined under Section 3.2 of this
Agreement.
          “Partnership Group Deposit” is defined in Section 3.4 herein.
          “Partnership Group Members” means those entities included in the
Partnership Group.
          “Partnership Group Pro Forma Combined Return” means a pro forma
Combined Return or other schedule prepared pursuant to Section 3.2 of this
Agreement.

3



--------------------------------------------------------------------------------



 



          “Reporting Entity” means the entity that is required by statute or
rule to file the particular Combined Return.
          “Tax Attribute” means a Tax Item of a member of the Partnership Group
reflected on a Combined Return that is comparable to one or more of the
following attributes with respect to a U.S. federal income tax consolidated tax
return: a net operating loss, a net capital loss, an unused investment credit,
an unused foreign tax credit, an excess charitable contribution, a U.S. federal
minimum tax credit or a U.S. federal general business credit (but not tax basis
or earnings and profits).
          “Tax Authority” means a domestic governmental authority (other than
the United States) or any subdivision, agency, commission or authority thereof
or any quasi-governmental or private body having jurisdiction over the
assessment, determination, collection or imposition of any Tax (excluding the
U.S. Internal Revenue Service).
          “Tax Controversy” means any audit, examination, dispute, suit, action,
litigation or other judicial or administrative proceeding initiated by OTA or
the Partnership or any Tax Authority.
          “Tax Item” means any item of income, gain, loss, deduction or credit,
or other item reflected on a Tax Return or any Tax Attribute.
          “Tax Return” means any return, report, certificate, form or similar
statement or document (including any related or supporting information or
schedule attached thereto and any information return, amended Tax Return, claim
for refund or declaration of estimated tax) required to be supplied to, or filed
with, a Tax Authority in connection with the determination, assessment or
collection of any Tax or the administration of any laws, regulations or
administrative requirements relating to any Tax.
          “Tax” or “Taxes” means all forms of taxation, whenever created or
imposed, and whether imposed by a domestic, local, municipal, governmental,
state, federation or other body, but excluding taxes imposed by the United
States, and without limiting the generality of the foregoing, shall include net
income, alternative or add-on minimum, gross income, sales, use, ad valorem,
gross receipts, value added, franchise, profits, license, transfer, recording,
withholding, payroll, employment, excise, severance, stamp, occupation, premium,
property, windfall profit, custom duty or other tax, governmental fee or like
assessment or charge of any kind whatsoever, together with any related interest,
penalties or other additions to tax, or additional amounts imposed by any such
Tax Authority.
Any term used but not capitalized herein that is defined in the Code or in the
Treasury Regulations thereunder shall, to the extent required by the context of
the provision at issue, have the meaning assigned to it in the Code or such
regulation.
ARTICLE II
Preparation and Filing of Tax Returns
2.1 Manner of Filing

4



--------------------------------------------------------------------------------



 



               (a) For periods that include the Effective Date and periods after
the Effective Date, OTA shall have the sole and exclusive responsibility for the
preparation and filing of, and shall cause the Reporting Entity to prepare and
file, all Combined Returns. OTA shall be authorized to take any and all action
necessary or incidental to the preparation and filing of a Combined Return,
including, without limitation, (i) making elections and adopting accounting
methods, (ii) filing all extensions of time, including extensions of time for
payment of tax, (iii) filing claims for refund or credit or (iv) giving waivers
or bonds.
               (b) For periods that include the Effective Date and periods after
the Effective Date, the Partnership Group shall have the sole and exclusive
responsibility for the preparation and filing of, and shall prepare and file or
cause to be prepared and filed, all Tax Returns of the Partnership Group Members
that are not Combined Returns.
               (c) OTA shall have sole discretion to include, or cause to be
included, in a Combined Return for any Tax any member of the Partnership Group
for which inclusion in such Combined Return is elective; provided, however, that
the Partnership Group Combined Tax Liability for any period shall not exceed the
aggregate of (x) each such elective Partnership Group Member’s liability for
such Tax for such period, computed as if such Partnership Group Member were not
included in such Combined Return and (y) the Partnership Group Combined Tax
Liability calculated for the Partnership Group Members for which inclusion is
not elective. OTA shall provide pro forma Tax Returns pursuant to Section 3.5 of
this Agreement to support the calculation of the amount of any decrease in the
Partnership Group Combined Tax Liability pursuant to this Section 2.1(c).
          2.2 Franchise Tax Taxable Period. References to “taxable period” for
any franchise or other doing business Tax shall mean the taxable period during
which the income, operations, assets or capital comprising the base of such Tax
is measured, regardless of whether the right to do business for another taxable
period is obtained by the payment of such franchise Tax.
ARTICLE III
Allocation of Taxes
          3.1 Liability of the Partnership Group for Combined Taxes. For each
Tax for each taxable period that includes or begins on or after the Effective
Date and for which a Combined Return is filed, the Partnership Group Members
included in such Combined Return shall be liable to OTA for an amount equal to
the Partnership Group Combined Tax Liability in respect of such Tax.
          3.2 Partnership Group Combined Tax Liability. With respect to each Tax
for each taxable period that includes or begins on or after the Effective Date
and for which a member of the Partnership Group is included in a Combined
Return, the Partnership Group Combined Tax Liability for such Tax for such
taxable period shall be the Tax for such taxable period as determined on a
Partnership Group Pro Forma Combined Return prepared:
               (a) by including only the Tax Items of the members of the
Partnership Group that are included in the Combined Return and computing the
liability of the Partnership Group

5



--------------------------------------------------------------------------------



 



Members for such Tax as if such Partnership Group Members were included in a
separate combined, consolidated or unitary return that includes only the
Partnership Group Members;
               (b) except as provided in Section 3.2(e) hereof, using all
elections, accounting methods and conventions used on the Combined Return for
such period;
               (c) applying the Tax rate in effect for the Combined Return of
the Combined Group for such taxable period;
               (d) assuming that the Partnership Group elects not to carry back
any net operating losses and
               (e) assuming that the Partnership Group’s utilization of any Tax
Attribute carryforward or carryback is limited to the Tax Attributes of the
Partnership Group that would be available if the Partnership Group Combined Tax
Liability for each taxable period ending after the Effective Date were
determined in accordance with this Section 3.2.
          3.3 Preparation and Delivery of Pro Forma Tax Returns. Not later than
90 days following the date on which a Combined Return is filed with the
appropriate Tax Authority, OTA shall prepare and deliver to the Partnership the
related Partnership Group Pro Forma Combined Return calculating the Partnership
Group Combined Tax Liability attributable to the period covered by such filed
Combined Return.
          3.4 Payment of Tax. OTA shall timely pay (or shall cause to be timely
paid) any Tax reflected on a Combined Return and hold the Partnership harmless
for all liability for such Tax. In the event OTA is required to make an
estimated payment or deposit of any Tax of any Combined Group which includes any
member of the Partnership Group, OTA shall calculate the portion, if any, of
such estimated payment or deposit attributable to the Partnership Group using a
methodology similar to that described in Section 3.2 (the “Partnership Group
Deposit”) and shall present such calculation to the Partnership. Within 5 days
thereafter, the Partnership shall pay the Partnership Group Deposit to OTA.
Within 30 days after delivery by OTA of a Partnership Group Pro Forma Combined
Return to the Partnership calculating the Partnership Group Combined Tax
Liability with respect to a Combined Return, the Partnership shall pay to OTA
such Partnership Group Combined Tax Liability less the amount of any Partnership
Group Deposit relating to the same Combined Return.
          3.5 Subsequent Changes in Treatment of Tax Items. With respect to any
Combined Return for any taxable period beginning on or after the Effective Date,
in the event of a change in the treatment of any Tax Item of any member of a
Combined Group as a result of a Final Determination, within 30 days following
such Final Determination (i) OTA shall calculate the change, if any, to the
Partnership Group Combined Tax Liability resulting from such change, (ii) OTA
shall pay any decrease in the Partnership Group Combined Tax Liability to the
Partnership and (iii) the Partnership shall pay any increase in the Partnership
Group Combined Tax Liability to OTA.

6



--------------------------------------------------------------------------------



 



ARTICLE IV
Control of Tax Proceedings; Cooperation and Exchange of Information
     4.1 Control of Proceedings. Except as provided in this Article IV, OTA
shall have full responsibility and discretion in handling, settling or
contesting any Tax Controversy involving a Tax Return for which it has filing
responsibility under this Agreement as well as all Tax Returns for all taxable
periods ending before the Effective Date. The Partnership shall have full
responsibility and discretion in handling, settling or contesting any Tax
Controversy involving a Tax Return for which it has filing responsibility under
this Agreement. Except as otherwise provided in this Article IV, any costs
incurred in handling, settling or contesting any Tax Controversy shall be borne
by the Party having full responsibility and discretion thereof.
     4.2 Cooperation and Exchange of Information.
               (a) Each Party shall cooperate fully at such time and to the
extent reasonably requested by any other Party in connection with the
preparation and filing of any Tax Return or claim for refund, or the conduct of
any audit, dispute, proceeding, suit or action concerning any issues or other
matters considered in this Agreement. Such cooperation shall include, without
limitation, the following: (i) the retention and provision on demand of Tax
Returns, books, records (including those concerning ownership and Tax basis of
property which a Party may possess), documentation or other information relating
to the Tax Returns, including accompanying schedules, related workpapers and
documents relating to rulings or other determinations by Taxing Authorities,
until the expiration of the applicable statute of limitations (giving effect to
any extension, waiver or mitigation thereof); (ii) the provision of additional
information, including an explanation of material provided under clause (i) of
this Section 4.2(a), to the extent such information is necessary or reasonably
helpful in connection with the foregoing; (iii) the execution of any document
that may be necessary or reasonably helpful in connection with the filing of a
Tax Return by OTA, the Partnership or of their respective subsidiaries, or in
connection with any audit, dispute, proceeding, suit or action and (iv) such
Party’s commercially reasonable efforts to obtain any documentation from a
governmental authority or a third party that may be necessary or reasonably
helpful in connection with any of the foregoing.
               (b) Each Party shall make its employees and facilities available
on a reasonable and mutually convenient basis in connection with any of the
foregoing matters.
               (c) If any Party fails to provide any information requested
pursuant to Section 4.2 hereof within a reasonable period, as determined in good
faith by the Party requesting the information, then the requesting Party shall
have the right to engage a public accounting firm to gather such information,
provided that 30 days’ prior written notice is given to the unresponsive Party.
If the unresponsive Party fails to provide the requested information within
30 days of receipt of such notice, then such unresponsive Party shall permit the
requesting Party’s public accounting firm full access to all appropriate records
or other information as reasonably necessary to comply with this Section 4.2 and
shall reimburse the requesting Party or pay directly all costs connected with
the requesting Party’s engagement of the public accounting firm.

7



--------------------------------------------------------------------------------



 



ARTICLE V
Warranties and Representations; Payment Obligations
          5.1 Warranties and Representations Relating to Actions of OTA and the
Partnership. Each of OTA and the Partnership warrants and represents to the
other that:
               (a) in the case of OTA, it is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware
and has all requisite power to carry out the transactions contemplated by this
Agreement;
               (b) in the case of the Partnership, it is a limited partnership
duly organized, validly existing and in good standing under the laws of the
State of Delaware and has all requisite power to carry out the transactions
contemplated by this Agreement;
               (c) it has duly and validly taken all action necessary to
authorize the execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby;
               (d) this Agreement has been duly executed and delivered by it and
constitutes its legal, valid and binding obligation enforceable in accordance
with its terms subject, as to the enforcement of remedies, to (i) applicable
bankruptcy, reorganization, insolvency, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally from time to time in
effect and (ii) general principles of equity, whether enforcement is sought in a
proceeding at law or in equity and
               (e) the execution and delivery of this Agreement, the
consummation of the transactions contemplated hereby or the compliance with any
of the provisions of this Agreement will not (i) conflict with or result in a
breach of any provision of its certificate of incorporation, by-laws,
certificate of limited partnership, limited partnership agreement or general
partnership agreement, as the case may be, (ii) breach, violate or result in a
default under any of the terms of any agreement or other instrument or
obligation to which it is a party or by which it or any of its properties or
assets may be bound or (iii) violate any order, writ, injunction, decree,
statute, rule or regulation applicable to it or affecting any of its properties
or assets.
          5.2 Calculation of Payment Obligations. Except as otherwise provided
under this Agreement, to the extent that the payor Party has a payment
obligation to the payee Party pursuant to this Agreement, the payee Party shall
provide the payor Party with its calculation of the amount of such obligation.
The documentation of such calculation shall provide sufficient detail to permit
the payor Party to reasonably understand the calculation. All payment
obligations shall be made to the payee Party or to the appropriate Tax Authority
as specified by the payee Party within 30 days after delivery by the payee Party
to the payor Party of written notice of a payment obligation. Any disputes with
respect to payment obligations shall be resolved in accordance with Section 6.11
below.
          5.3 Prompt Performance. All actions required to be taken by any Party
under this Agreement shall be performed within the time prescribed for
performance in this Agreement or if no period is prescribed, such actions shall
be performed promptly.

8



--------------------------------------------------------------------------------



 



          5.4 Interest. Payments pursuant to this Agreement that are not made
within the period prescribed therefor in this Agreement shall bear interest
(compounded daily) from and including the date immediately following the last
date of such period through and including the date of payment at a rate equal to
the U.S. federal short-term rate or rates established pursuant to Section 6621
of the Code for the period during which such payment is due but unpaid.
          5.5 Tax Records. The Parties to this Agreement hereby agree to retain
and provide on proper demand by any Tax Authority (subject to any applicable
privileges) the books, records, documentation and other information relating to
any Tax Return until the later of (i) the expiration of the applicable statute
of limitations (giving effect to any extension, waiver or mitigation thereof),
(ii) the date specified in an applicable records retention agreement entered
into with a Tax Authority, (iii) a Final Determination made with respect to such
Tax Return and (iv) the final resolution of any claim made under this Agreement
for which such information is relevant.
          5.6 Continuing Covenants. Each Party agrees (i) not to take any action
reasonably expected to result in a new or changed Tax Item that is detrimental
to any other Party and (ii) to take any action reasonably requested by any other
Party that would reasonably be expected to result in a new or changed Tax Item
that produces a benefit or avoids a detriment to such other Party; provided that
such action does not result in any additional cost not fully compensated for by
the requesting Party. The Parties hereby acknowledge that the preceding sentence
is not intended to limit, and therefore shall not apply to, the rights of the
Parties with respect to matters otherwise covered by this Agreement.
ARTICLE VI
Miscellaneous Provisions
          6.1 Notice. Any notice, demand, claim or other communication required
or permitted to be given under this Agreement (a “Notice”) shall be in writing
and may be personally served provided a receipt is obtained therefor, or may be
sent by certified mail return receipt requested postage prepaid, to the Parties
at the following addresses (or at such other address as one Party may specify by
notice to any other Party):

         
 
  OTA at:   Oiltanking Holding Americas, Inc.
 
      15631 Jacintoport Blvd.
 
      Houston, Texas 77015
 
      Attention: President
 
       
 
  The Partnership at:   Oiltanking Partners, L.P.
 
      15631 Jacintoport Blvd.
 
      Houston, Texas 77015
 
      Attention: President and Chief Executive Officer

          A Notice which is delivered personally shall be deemed given as of the
date specified on the written receipt therefor. A Notice mailed as provided
herein shall be deemed given on the

9



--------------------------------------------------------------------------------



 



third business day following the date so mailed. Notification of a change of
address may be given by any Party to another in the manner provided in this
Section 6.1 for providing a Notice.
          6.2 Required Payments. Unless otherwise provided in this Agreement,
any payment of Tax required shall be due within 30 days of a Final Determination
of the amount of such Tax.
          6.3 Injunctions. The Parties acknowledge that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with its specific terms or were otherwise breached. The
Parties hereto shall be entitled to an injunction or injunctions to prevent
breaches of the provisions of this Agreement and to enforce specifically the
terms and provisions of this Agreement in any court having jurisdiction, such
remedy being in addition to any other remedy to which they may be entitled at
law or in equity.
          6.4 Further Assurances. Subject to the provisions hereof, the Parties
hereto shall make, execute, acknowledge and deliver such other instruments and
documents, and take all such other actions, as may be reasonably required in
order to effectuate the purposes of this Agreement and to consummate the
transactions contemplated hereby. Subject to the provisions hereof, each of the
Parties shall, in connection with entering into this Agreement, perform its
obligations hereunder and take any and all actions relating hereto, comply with
all applicable laws, regulations, orders and decrees, obtain all required
consents and approvals and make all required filings with any governmental
agency, other regulatory or administrative agency, commission or similar
authority and promptly provide the other Parties with all such information as
such Parties may reasonably request in order to be able to comply with the
provisions of this sentence.
          6.5 Parties in Interest. Except as herein otherwise specifically
provided, nothing in this Agreement expressed or implied is intended to confer
any right or benefit upon any person, firm or corporation other than the Parties
and their respective successors and permitted assigns.
          6.6 Setoff. Except as provided by Section 2.1(c) of this Agreement,
all payments to be made under this Agreement shall be made without setoff,
counterclaim or withholding, all of which are expressly waived.
          6.7 Change of Law. If, due to any change in applicable law or
regulations or the interpretation thereof by any court of law or other governing
body having jurisdiction subsequent to the date of this Agreement, performance
of any provision of this Agreement or any transaction contemplated hereby shall
become impracticable or impossible, the Parties hereto shall use their best
efforts to find and employ an alternative means to achieve the same or
substantially the same result as that contemplated by such provision.
          6.8 Termination and Survival. Notwithstanding anything in this
Agreement to the contrary, this Agreement shall remain in effect and its
provisions shall survive for the full period of all applicable statutes of
limitation (giving effect to any extension, waiver or mitigation thereof) or
until otherwise agreed to in writing by OTA and the Partnership, or their
successors.
          6.9 Amendments; No Waivers.

10



--------------------------------------------------------------------------------



 



               (a) Any provision of this Agreement may be amended or waived if,
and only if, such amendment or waiver is in writing and signed, in the case of
an amendment, by OTA and the Partnership, or in the case of a waiver, by the
Party against whom the waiver is to be effective.
               (b) No failure or delay by any Party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.
          6.10 Governing Law and Interpretation. This Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware
applicable to agreements made and to be performed in the State of Delaware.
          6.11 Resolution of Certain Disputes. Any disagreement between the
Parties with respect to any matter that is the subject of this Agreement,
including, without limitation, any disagreement with respect to any calculation
or other determinations by OTA hereunder, which is not resolved by mutual
agreement of the Parties, shall be resolved by a nationally recognized
independent accounting firm chosen by and mutually acceptable to the Parties
hereto (an “Accounting Referee”). Such Accounting Referee shall be chosen by the
Parties within fifteen (15) business days from the date on which one Party
serves written notice on another Party requesting the appointment of an
Accounting Referee, provided that such notice specifically describes the
calculations to be considered and resolved by the Accounting Referee. In the
event the Parties cannot agree on the selection of an Accounting Referee, then
the Accounting Referee shall be any office or branch of the public accounting
firm of PricewaterhouseCoopers LLP. The Accounting Referee shall resolve any
such disagreements as specified in the notice within 30 days of appointment;
provided, however, that no Party shall be required to deliver any document or
take any other action pursuant to this Section 6.11 if it determines that such
action would result in the waiver of any legal privilege or any detriment to its
business. Any resolution of an issue submitted to the Accounting Referee shall
be final and binding on the Parties hereto without further recourse. The Parties
shall share the costs and fees of the Accounting Referee equally.
          6.12 Confidentiality. Except to the extent required to protect a
Party’s interests in a Tax Controversy, each Party shall hold and shall cause
its consultants and advisors to hold in strict confidence, unless compelled to
disclose by judicial or administrative process or, in the opinion of its
counsel, by other requirements of law, all information (other than any such
information relating solely to the business or affairs of such Party) concerning
another Party or its representatives pursuant to this Agreement (except to the
extent that such information can be shown to have been (i) previously known by
the Party to which it was furnished, (ii) in the public domain through no fault
of such Party or (iii) later lawfully acquired from other sources by the Party
to which it was furnished), and each Party shall not release or disclose such
information to any other person, except its auditors, attorneys, financial
advisors, bankers and other consultants and advisors who shall be advised of the
provisions of this Agreement. Each Party shall be deemed to have satisfied its
obligation to hold confidential information concerning or supplied by another
Party if it exercises the same care as it takes to preserve confidentiality for
its own similar information.

11



--------------------------------------------------------------------------------



 



          6.13 Costs, Expenses and Attorneys’ Fees. Except as expressly set
forth in this Agreement, each Party shall bear its own costs and expenses
incurred pursuant to this Agreement. In the event a Party to this Agreement
brings an action or proceeding for the breach or enforcement of this Agreement,
the prevailing party in such action, proceeding or appeal, whether or not such
action, proceeding or appeal proceeds to final judgment, shall be entitled to
recover as an element of its costs, and not as damages, such reasonable
attorneys’ fees as may be awarded in the action, proceeding or appeal in
addition to whatever other relief the prevailing party may be entitled. For
purposes of this Section 6.13, the “prevailing party” shall be the Party who is
entitled to recover its costs; a Party not entitled to recover its costs shall
not recover attorneys’ fees. No sum for attorneys’ fees shall be counted in
calculating the amount of the judgment for purposes of determining whether a
Party is entitled to recover its costs or attorneys’ fees.
          6.14 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.
          6.15 Severability. The Parties hereby agree that, if any provision of
this Agreement should be adjudicated to be invalid or unenforceable, such
provision shall be deemed deleted herefrom with respect, and only with respect,
to the operation of such provision in the particular jurisdiction in which such
adjudication was made, and only to the extent of the invalidity, and any such
invalidity or unenforceability in a particular jurisdiction shall not invalidate
or render unenforceable such provision in any other jurisdiction. All other
remaining provisions of this Agreement shall remain in full force and effect for
the particular jurisdiction and all other jurisdictions.
          6.16 Entire Agreement.
               (a) This Agreement contains the entire agreement between the
Parties with respect to the subject matter hereof and supersedes all other
agreements, whether or not written, in respect of any Tax between the OTA Group
and the Partnership Group.
               (b) In the event of any conflict or inconsistency between the
provisions of this Agreement and the provisions of any other agreement between
the OTA Group and the Partnership Group, the provisions of this Agreement shall
take precedence and to such extent shall be deemed to supersede such conflicting
provisions under the other agreement.
          6.17 Assignment. This Agreement is being entered into by OTA and the
Partnership on behalf of themselves and each member of the OTA Group and the
Partnership Group. This Agreement shall constitute a direct obligation of each
such member and shall be deemed to have been readopted and affirmed on behalf of
any entity that becomes a member of the OTA Group or the Partnership Group in
the future. Each of OTA and the Partnership hereby guarantee the performance of
all actions, agreements and obligations provided for under this Agreement of
each member of the OTA Group and the Partnership Group, respectively. Each of
OTA and the Partnership shall, upon the written request of the other, cause any
of their respective group members to formally execute this Agreement. This
Agreement shall be binding upon, and shall inure to the benefit of, the
successors, assigns and persons controlling any of the entities bound

12



--------------------------------------------------------------------------------



 



hereby for so long as such successors, assigns or controlling persons are
members of the OTA Group or the Partnership Group or their successors and
assigns.
          6.18 Fair Meaning. This Agreement shall be construed in accordance
with its fair meaning and shall not be construed strictly against the drafter.
          6.19 Titles and Headings. Titles and headings to sections herein are
inserted for the convenience of reference only and are not intended to be a part
of or to affect the meaning or interpretation of this Agreement.
          6.20 Construction. In this Agreement, unless the context otherwise
requires, the terms “herein,” “hereof” and “hereunder” refer to this Agreement.
[Signature Page Follows]

13



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Parties hereto have executed and delivered
this Agreement as of the day and year first above written.

                  OILTANKING HOLDING AMERICAS, INC.    
 
           
 
  By:   /s/ Carlin G. Conner
 
   
 
  Name:   Carlin G. Conner    
 
  Title:   President    
 
                OILTANKING PARTNERS, L.P.    
 
           
 
  By:   OTLP GP, LLC,
its general partner    
 
           
 
  By:   /s/ Carlin G. Conner
 
   
 
  Name:   Carlin G. Conner    
 
  Title:   President and Chief Executive Officer    

Signature Page to Tax Sharing Agreement

 